Exhibit - 10.18

 

 

MONTPELIER RE HOLDINGS LTD.

 

LONG-TERM INCENTIVE PLAN

 

RESTRICTED SHARE UNIT
AWARD AGREEMENT

 

This Award Agreement (the “Award Agreement”) is made and entered into as of
[                        ] between Montpelier
Re Holdings Ltd. (the “Company”) and NAME (the “Participant”).

 

The Company hereby grants to the Participant an incentive award (the “Award”) on
the terms and conditions as set forth in this Award Agreement and in the
Montpelier Long-Term Incentive Plan (the “Plan”), as the same may be amended
from time to time.

 

In accordance with this grant, and as a condition thereto, the Company and the
Participant agree as follows:

 

SECTION 1.  Restricted Share Units; Vesting Period

 

Award:

[      ] Restricted Share Units
(“RSUs”)

Vesting Period:

[      ] through and ending on
[      ]

 

SECTION 2.  Nature of Award.  RSUs represent the opportunity to receive shares
of Company common shares, $0.001666 par value per share (“Shares”), as are
earned in accordance with Section 3 of this Award Agreement.

 

SECTION 3. Vesting.  Subject to the Participant remaining employed at the
applicable Vesting Date, as hereinafter defined, the RSUs shall vest over the
vesting period described in Section 1 above (the “Vesting Period”) in [       ]
equal tranches at midnight on [specified annual vesting dates], respectively
(each a “Vesting Date”).  Shares shall be issued by the Company to the
Participant in satisfaction of the Award as soon as reasonably practicable
following the end of the Vesting Period.

 

SECTION 4.  Termination of Employment

 

(a)   If the Participant’s employment with the Company or one of its
subsidiaries is terminated at any time during the Vesting Period:

 

                (i) for any reason other than termination by the Company or
subsidiary for Cause, then all RSUs unvested at the date of termination shall be
forfeited, and Shares with respect to any RSUs vested at the date of termination
shall be issued to the Participant by the Company as soon as reasonably
practicable following the Vesting Period; or

 

                (ii) by the Company or subsidiary for Cause, then all RSUs
whether vested or unvested at the date of termination shall be forfeited.

 

--------------------------------------------------------------------------------


 

 

(b)  For purposes of the Plan and the Award Agreement, a transfer of employment
from the Company to any subsidiary of the Company or vice versa, or from one
subsidiary to another, shall not be considered a termination of employment.

 

SECTION 5. Change in Control. Notwithstanding the provisions of Section 4 above,
if within 24 months following a Change in Control, the employment of the
Participant with the Company or one of its subsidiaries is terminated during the
Vesting Period:

 

(a)   (i) by the Company or subsidiary without Cause, (ii) on account of death
or disability (as determined in accordance with Section 8 of the Plan), or
(iii) by the Participant on account of a Constructive Termination or retirement
at age 60 or later, then upon such termination the RSUs shall be deemed to have
vested in full and Shares with respect to such vested RSUs shall be issued to
the Participant by the Company as soon as reasonably practicable after such
termination;

 

(b)   by the Participant other than on account of a Constructive Termination or
retirement at age 60 or later, then all RSUs unvested at the date of termination
shall be forfeited, and Shares with respect to any RSUs vested at the date of
termination shall be issued to the Participant by the Company as soon as
reasonably practicable after such termination; or

 

(c)   by the Company or subsidiary for Cause, then all RSUs whether vested or
unvested at the date of termination shall be forfeited.

 

SECTION 6.  Tax Withholding.  Pursuant to Section 17(c) of the Plan, the
Committee shall have the power and the right to deduct or withhold, or require
the Participant to remit to the Company, an amount sufficient to satisfy any
federal, state, local or other taxes required by applicable law to be withheld
with respect to payment of the Award.  The Committee may condition the payment
hereunder upon the Participant’s satisfaction of such withholding obligations.

 

SECTION 7.  Rights As A Shareholder.  The Participant shall have no rights as
shareholder with respect to any Shares underlying the Award until and unless the
Participant’s name is entered in the Company’s Register of Members as the holder
of such shares and a Share certificate is issued to the Participant upon payment
with respect to the Award.

 

SECTION 8.  Dividend Equivalents.  To the extent dividends are paid on Shares
with respect to the Vesting Period, the Participant shall be entitled to receive
within 90 days following the respective payment dates of such dividends (subject
to the Participant’s continued employment with the Company or one of its
subsidiaries at the relevant payment date), a cash payment equivalent to the
cash dividends paid on the number of Shares underlying the RSUs awarded pursuant
to Section 2 above on such payment date.  Any payments made pursuant to this
Section 8 shall be in the form of ordinary compensation.

 

 

2

--------------------------------------------------------------------------------


 

 

SECTION 9.  Transferability.  Pursuant to Section 14 of the Plan, the
Participant may designate a beneficiary or beneficiaries to receive any payment
to which he or she

 

may be entitled in respect of Awards under the Plan in the event of his or her
death on a form to be provided by the Committee.  Except as provided herein, the
Participant may not sell, transfer, pledge, assign or otherwise alienate or
hypothecate the RSUs, other than by his or her last Will and Testament or by the
laws of descent and distribution.

 

SECTION 10.  Ratification of Actions.  By accepting the Award or other benefit
under the Plan, the Participant and each person claiming under or through him or
her shall be conclusively deemed to have indicated the Participant’s acceptance
and ratification of, and consent to, any action taken under the Plan or the
Award by the Company, the Board or the Committee.  All decisions or
interpretations of the Company, the Board and the Committee upon any questions
arising under the Plan and/or this Award Agreement shall be binding, conclusive
and final on all parties.  In the event of any conflict between any provision of
the Plan and this Award Agreement, the terms and provisions of the Plan shall
control.

 

SECTION 11.  Notices.  Any notice hereunder to the Company shall be addressed to
its office, Montpelier House, 94 Pitts Bay Road, Hamilton HM08, Bermuda;
Attention: Corporate Secretary, and any notice hereunder to the Participant
shall be addressed to him or her at the address specified on the Award
Agreement, subject to the right of either party to designate at any time
hereafter in writing some other address.

 

SECTION 12.  Definitions.  Capitalized terms not otherwise defined herein shall
have the meanings given them in the Plan.

 

SECTION 13.  Governing Law and Severability.  This Award Agreement will be
governed by and construed in accordance with the laws of Bermuda, without regard
to conflicts of law provisions.  In the event any provision of the Award
Agreement shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Award Agreement, and the
Award Agreement shall be construed and enforced as if the illegal or invalid
provision had not been included.

 

SECTION 14.  No Rights to Continued Employment.  This Award Agreement is not a
contract of employment.  Nothing in the Plan or in this Award Agreement shall
interfere with or limit in any way the right of the Company or any subsidiary to
terminate the Participant’s employment at any time, for any reason or no reason,
or confer upon the Participant the right to continue in the employ of the
Company or a subsidiary.

 

SECTION 15.  Counterparts. This Award Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

 

3

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be duly
executed as of the date first written above.

 

 

MONTPELIER RE HOLDINGS LTD.

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

PARTICIPANT

 

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 